UNA                                                  01/26/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: OP 21-0031


                                       OP 21-0031
                                                                         F LED
 CHARLES ALLEN ARMSTRONG,
                                                                        JAN 2 6 2021
              Petitioner,                                            E3owen Greenwood
                                                                   Clerk of Supreme Court
                                                                      State of A/lontana
       v.
                                                                   ORDER
 PETE BLUDWORTH, Warden,
 Crossroads Correctional Center,

              Respondent.



      Charles Allen Armstrong petitions this Court for habeas corpus relief, indicating
that his sentence is longer than allowed under Montana law.
       Arrnstrong contends that his three, five-year sentences are illegal because they all
run consecutively to each other. He states that "5 year DOC,5 year, 5 year all consecutive
. ..[have] turned into a 15 year MSP sentence for [him]." He further states that more of
his sentences should be suspended and that he was "unfairly and unharshly sentenced[1"
He puts forth that his due process rights were violated because he did not obtain a copy of
his written judgments until July 2020, almost eighteen months after issuance, thereby
precluding any opportunity to seek sentence review. Armstrong also alleges that the
Department of Corrections(DOC)failed to comply with the Americans with Disability Act
(ADA)because the DOC failed to give him a back brace as reasonable accommodation for
his "chronic back issues[,]" to allow him "to proceed as an Inmate worker[1"
       This Court is familiar with Armstrong's history because we addressed his claim
about a "box-car" sentence last year. See Armstrong v. Kowalski, No. OP 20-0337, 2020
Mont. LEXIS 1993, Order(Mont. Jul. 7,2020)(Armstrong I). On December 11,2018,the
Lewis and Clark County District Court sentenced him to a five-year DOC sentence for
forgery, a five-year consecutive DOC sentence for forgery, and a three-year concurrent
term for deceptive practices. On April 25, 2019, the Butte-Silver Bow County District
Court sentenced Armstrong to a five-year consecutive sentence to the DOC for possession
of cocaine.
      We concluded then that Armstrong's sentences were valid.
              Armstrong's sentences are not illegal. Even though Armstrong does
      not provide any authority for his conclusion, he may be referring to a
      Montana statute where the first five years must be suspended. Pursuant to
      § 46-18-201(3)(a)(iv)(A), MCA (2017),[w]henever a person has been found
      guilty of an offense upon . . . a plea of guilty . . . , a sentencing judge may
      impose a sentence that may include[,]" a commitment "to the department of
      corrections with a recommendation for placement in an appropriate
      correctional facility or program; however, all but the first 5 years of the
      commitment to the department of corrections must be suspended[J" This
      statutory scheme provides other options for sentencing, too. A sentence may
      include "any combination of subsections (2) and (3)(a)(i) through
      (3)(a)(vii)." Section 46-18-201(3)(a)(vii), MCA (2017).
              Consequently, Armstrong's sentences are valid because a district
      court may impose "a term of incarceration, as provided in Title 45 for the
      offense, at a county detention center or at a state prison to be designated by
      the department ofcorrections[t Section 46-18-201(3)(a)(iii), MCA (2017).
      The Lewis and Clark County District Court as well as the Butte-Silver Bow
      County District Court sentenced Armstrong to the DOC under the existing
      statutory authority for the offense. For forgery, a term in the state prison may
      be five years for a second, or third or subsequent offense, pursuant to § 45-
      6-325(4)(b), MCA(2017). For criminal possession of dangerous drugs,such
      as cocaine, a person "shall be imprisoned in a state prison for a term not to
      exceed 5 years ...." Section 45-9-102(3),MCA(2017). "Separate sentences
      for two or more offenses must run consecutively unless the court otherwise
      orders." Section 46-18-401(4), MCA (2017).

Armstrong I, at *4-*5.
      Armstrong has not demonstrated that he is entitled to habeas corpus relief. He has
not shown an illegal sentence or illegal incarceration. Section 46-22-101(1), MCA. As
explained previo-usly, he has a valid sentence under Montana law.
      Armstrong's other claims are outside the scope of habeas corpus relief. We point
out, however, pursuant to § 46-18-904(1)(a)(ii), MCA,the Sentence Review Division of
the Montana Supreme Court may "decrease or increase [] the penalty[,]" upon review.

                                             2
Turning to his request for a back brace, it is not clear whether Armstrong filed a kite or
Inmate/Offender Grievance Form with the DOC in making such request. See DOC
Montana State Prison Inmate Grievance Program 3.3.3. The DOC's program would be the
more appropriate forum. Therefore,
      IT IS ORDERED that Armstrong's Petition for a Writ ofHabeas Corpus is DENIED
and DISMISSED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Charles Allen Armstronrsonally.
      DATED this al. day of January, 2020.




                                                              Chief Justice




                                            3